Argued May 10, 1937.
The single question raised in these appeals is whether judgment may be entered by default for want of an affidavit of defense in an action in assumpsit brought against the executors of a decedent upon a contract made by him. The court below determined that such a judgment could not be entered. This determination was made before our recent decision in Myersv. Rabinovitz, 326 Pa. 183, was handed down. We there decided that such a judgment is authorized.
The orders of the court are reversed, with directions to reinstate the judgments entered for plaintiffs against defendants for want of an affidavit of defense unless cause to the contrary be shown.